DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s elections without traverse in the reply filed March 10, 2022 is respectfully acknowledged. Accordingly, claims 15–20 have been withdrawn from consideration.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–14, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, independent claim 1 is determined to be directed to an abstract idea: controlling electric current to electrodes in a water system. Along these same lines, independent claim 21 also appears to be directed to an abstract idea: controlling purging of a portion of a liquid volume based on electrical conductivity values.
These abstract ideas can be accomplished multiple ways—for instance, (1) by an operator who relies on real-time measurements and manually carries out the respective process steps; or (2) by an engineer who uses software to model the water system and simulate the effects of applying various electrical currents.
Additionally, the abstract idea presented in these claims does not appear to contain meaningful limitations beyond generally linking the use of each respective abstract idea with the technological environment of water treatment. As such, each of these abstract ideas does not ensure that their respective claims amount to significantly more than their corresponding abstract ideas. Therefore, claims 1 and 21 (as well as dependent claims) are found to be patent ineligible under 35 U.S.C. 101 because, inter alia, the language recited in each independent claim fails to recite additional elements that amount to significantly more than the abstract idea itself. See MPEP § 2106.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 21 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 requires an ion dispenser having a controller. Subsequently, the claim describes process steps (b) through (e). Respectfully however, it is unclear whether or not the claim is requiring that the controller facilitates these steps. As such, the instant claim appears to be indefinite: since it is unclear what subject matter Applicant intended to encompass with this claim. Dependent claim 22 is also rejected under 35 U.S.C. 112(b), based on its dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland.1
With respect to claim 1, Holland discloses a method of extracting deposits by passing a fluid through a magnetic field generator (i.e., ion dispenser). (Holland ¶ 15.) The reference teaches that the fluid can be water. (Id. ¶¶ 38, 61.) During normal operation, a first volume of fluid is in contact with the electrodes. (Id. Abstract.) The reference further teaches applying (i.e., selecting) an electric current and voltage (i.e., a first electric potential energy differential) to the electrodes. (Id. ¶¶ 18, 26.) The electrical current is applied to the first volume. (Id. ¶¶ 22, 25.) And the electrodes per se are charged. (Id. ¶ 21.)
Holland does not expressly specify: (1) that its voltage is operable to generate the electric current; and (2) a first electrical charge on a first electrode that is greater than a second electrical charge on a second electrode, wherein the first and second electrical charges define said energy differential therebetween. However, these features are inherent, inter alia, to applying a voltage (i.e., potential energy differential) across electrodes. For example, applying a potential energy difference across electrodes induces the flow of electrical current—from one electrode to another; likewise, one electrode would have to have a greater electrical charge in order for electrical current (i.e., the flow of electrons) to exist.2
In view of these findings, Holland is found to anticipate the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
    

    
        1 US 2005/0029199 A1, published February 10, 2005 (“Holland”).
        2 See, e.g., What is voltage?, Fluke.com, https://bit.ly/3MlWzib (last visited July 2, 2022).